DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Specification
The amendments to the specification are seen to not contain new matter since they appear to only describe figure 7 and the principles of physics known in the prior art.  See the following rejection of claim 1 and the explanation of the prior art knowledge in the teachings of Lee et al (US 2009/0322677; hereinafter Lee).

Claim Objections
Claim 1 is objected to because “an incident angle of the first critical angle toward the optical glue is smaller than the first critical angle“ should be changed to --[[an]]the incident angle --.  
	Claim 14 is objected to because “the photo-detecting array is configured to receive the second reflected optical signal that transmits the bottom metal electrode layer, and  to receive another part of the optical light emitted by the luminescent layer transmits the electron transport layer and the bottom metal electrode layer” should be changed to --the photo-detecting array is configured to receive the second reflected optical signal that is transmitted through the bottom metal electrode layer, and  to receive another part of the optical light emitted by the luminescent layer that is transmitted through the electron transport layer and the bottom metal electrode layer--.  Note page 14 of applicant’s specification, as amended.
	Appropriate correction is required.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2010/0149146; hereinafter Yamashita), in view of Chung et al (US 2018/0012069; hereinafter Chung).
•	Regarding claim 1, Yamashita discloses a device for monitoring luminous intensity of display pixel (figures 1, 2, 7, 8, and 13) comprising: 
a display (element 2 in figure 13 and ¶ 96), 
a cover glass disposed above the display (element 72 in figure 13 and ¶ 96),
an optical glue attached to the lower surface of the display (element 141 in figure 13 and ¶s 106 and 107), 
a photo-detecting array disposed under the optical glue (element 3 in figure 13 and ¶s 106 and 107), and 
a processing chip (element 5 in figure 7 and ¶s 65-70), 
the optical glue attached to the lower surface of the self-luminous LED display (note the relationship between elements 2 and 141 in figure 13 and ¶s 106 and 107), 
the photo-detecting array film disposed under the optical glue (note the relationship between elements 3 and 141 in figure 13 and ¶s 106 and 107); 
wherein the display comprises a plurality of display pixels (elements 101 in figure 2), 
the display pixel comprises a luminescent layer (element 79 in figure 13 and ¶ 98), 
¶ 70), 
at least a part of the optical signal is reflected on an upper surface of the cover glass and formed as a reflected optical signal (elements Xb and Xd in figure 13 and ¶s 106-108), 
the optical glue is configured to filter a part of the reflected optical signal with an incident angle toward the optical glue greater than a first critical angle, so that a remaining part of the reflected optical signal is formed as a first reflected optical signal (at least suggested by ¶ 107 (“[t]he adhesive layer (adhesive) 141 is formed of a material with a refractive index which is smaller than that of the material (glass) of the support substrate 71”), in view of ¶ 101 (“light passing through the optical path Xc is reflected by the interface of glass and the air layer 121, and is not input to the light-receiving sensor 3 since the refractive index of glass forming the support substrate 71 is larger than the refractive index of the atmosphere (air)”); note that figure 13 appears to show the case in which element 141 has a refractive index approximately equal to that of elements 71 and/or 72 while ¶ 101 describes the case in which element 141 has a refractive index approximately smaller than that of elements 71 and/or 72), and [[an]]the incident angle element Xb in figures 12 and 13 and ¶s 100 and 101), and the first critical angle is a critical angle at which the reflected optical signal is totally reflected on the surface of the optical glue (¶ 107, in view of ¶ 101); 
wherein the part of the first reflected optical signal although Yamashita does not disclose the concept of partial internal reflection of light, there is no suggestion in Yamashita that only light having an incidence angle greater than a critical angle associated with element 72 in figures 12 and 13 is reflected back toward element 3; see also figure 4 and ¶s 74 and 75 of Lee) and the second critical angle is a critical angle at which the optical signal is totally reflected on the upper surface of the cover glass (figure 13 and ¶s 104-108, in view of figure 12 and ¶s 100-103; where ¶ 107 states that “[t]he adhesive layer (adhesive) 141 is formed of a material with a refractive index which is equal to or smaller than that of the material (glass) of the support substrate 71” and ¶ 101 explains how light is reflected by an interface consisting of glass having a larger refractive index and a second material having a lower refractive index);
the photo-detecting array is configured to receive the second reflected optical signal (element Xb in figure 13 and ¶ 101; where element Xb is defined in ¶ 100 to be “the path of light which is input to the light-receiving sensor 3 at an angle nearly perpendicular to the light-receiving sensor 3 (small incident angle)”), and 
the processing chip is configured to calculate a luminous intensity of the display pixel according to the second reflected optical signal received by the photo-detecting array (figure 7 and ¶ 70; where figure 7 shows a feedback loop and ¶ 70 indicates the feedback signal depends on a “time-dependent deterioration” or change).
However, Yamashita fails to disclose the details of an optical component and partial internal reflection.
	In the same field of endeavor, Chung discloses where the device comprises:
an optical component (elements 1840 and 1850 in figures 27 and 28 and ¶s 163-173),
the optical component is disposed between the optical glue and the photo-detecting array (note the relationship between elements 1801, 1840/1850, and 1820 in figures 27 and 28; where elements 1840/1850 would be part of element 3 in figure 13 of Yamashita when Yamashita is modified by Chung) and configured to filter a part of the first reflected optical signal so as to form a second reflected optical signal (at least suggested by ¶ 165), 
wherein the part of the first reflected optical signal filtered by the optical component is formed from a part of the optical signal with an incident angle toward the cover glass smaller than a second critical angle, and the second critical angle is a critical angle at which the optical signal is totally reflected on the upper surface of the cover glass (Yamashita, when modified according to the teachings of Chung).
Chung, for the purpose of increasing the amount of light sensed by an image sensor (¶ 165).
•	Regarding claims 2, 11-13, and 16, Yamashita, in view of Chung, discloses everything claimed, as applied to claim 1.  Additionally, Yamashita discloses where:
Claim 2:	the processing chip is configured to drive each display pixel or a display pixel array on the display to emit the optical signal according to a preset timing electrical signal (figure 8 and ¶s 72-74), 
	the processing chip is also configured to determine a luminous intensity change of the display pixel (¶ 70), and 
	a feedback signal is transmitted when it is determined that luminous intensity of the display pixel or the display pixel array is not changed in the preset period (figure 8 and ¶s 70 and 72-74), and 
	the display pixel array comprises a discrete display pixel array or a continuous display pixel array (¶s 96-98).
Claim 11:	the display comprises a self-luminous LED display (element 2 in figure 13 and ¶ 96). 
Claim 12:	a refractive index of the optical glue is smaller than a refractive index of the cover glass (¶ 107).
Claim 13:	the cover glass comprises a cover glass substrate which is a part of the display (element 72 in figure 13 and ¶ 96), 
	the plurality of display pixels are disposed on the cover glass substrate (note the relationship between the combination of elements 78-80 and element 72 in at least figure 13).
Claim 16:	the device for monitoring luminous intensity of display pixel further comprises: 
	a display driving adjustment circuit (¶s 68-70), 
	the processing chip is further configured to determine if a luminous intensity of the display pixel reaches a preset display light intensity (¶s 68-70), 
¶s 68-70); and 
	the display driving adjustment circuit is configured to adjust a drive current or a drive voltage of the display pixel with the luminous intensity not reaching the preset display light intensity in response to receiving the driving adjustment signal, so that the luminous intensity of the display pixel reaches the preset display light intensity (¶s 68-70).
•	Regarding claim 15, Yamashita, in view of Chung, discloses everything claimed, as applied to claim 2.  However, Yamashita fails to disclose the additional details of the optical component.
	In the same field of endeavor, Chung discloses where:
Claim 15:	the optical component is further configured to change an optical path of the first reflected optical signal and to form the second reflected optical signal which enters the photo-detecting array at an incident angle smaller than a preset angle (at least suggested by ¶ 165).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita according to the teachings of Chung, for the purpose of increasing the amount of light sensed by an image sensor (¶ 165).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Chung, and further in view of Applicant’s Admitted Prior Art (hereinafter the AAPA).
•	Regarding claim 4, Yamashita, in view of Lee, discloses everything claimed, as applied to claim 1.  However, Yamashita, in view of Lee, fails to disclose the details of an optical component.
	In the same field of endeavor, Chung discloses where:
the optical component comprises an optical shading component and/or a phase changing optical component (figures 27 and 28), 
the optical shading component comprises a periodical pinhole array or a non-periodical pinhole array (element 1840 in figures 27 and 28 and ¶s 163-173), 
element 1850 in figure 27 and 28 and ¶s 163-173).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, as modified by Lee, according to the teachings of Chung, for the purpose of increasing the amount of light sensed by an image sensor (¶ 165).  However, Chung also fails to disclose (non-)periodically changing refractive indices or a sampling method.
	In the same field of endeavor, the AAPA discloses where:
the photonic crystal structure or the micro-lens array structure has a periodically changed refractive index, and the diffusing-scattering structure has a non-periodically changed refractive index; or
the optical component is designed based on a compressed sampling method of a coded aperture or the digital holography (page 22, line 17, through page 23, line 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, as modified by Chung, according to the teachings of the AAPA, for the purpose of achieving an output image with high resolution (page 23, lines 10 and 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Chung, and further in view of Raguin et al (US 2013/0120760; hereinafter Raguin).
•	Regarding claim 5, Yamashita, in view of Chung, discloses everything claimed, as applied to claim 1.  However, Yamashita, in view of Chung, fails to disclose the details pixel detection areas.
	In the same field of endeavor, Raguin discloses where the photo-detecting array comprises: 
a plurality of pixel detection areas (elements 24, 26, and 32 in figure 3 and ¶ 39), 
each pixel detection area provided with a pixel detection structure (figure 3 and ¶ 39), 
each pixel detection structure comprises a pixel thin film circuit composed of: 
at least one thin film transistor (element 26 in figure 3 and ¶s 39 and 40), and 
elements 24 in figure 3 and ¶s 39 and 40), 
the light detection component comprises a photodiode or a phototransistor (¶ 44). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, as modified by Chung, according to the teachings of Raguin, for the purpose of improving imaging in fingerprint scanners (¶ 12).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 14, where “the photo-detecting array is configured to … receive another part of the optical light emitted by the luminescent layer that is transmitted through the electron transport layer and the bottom metal electrode layer”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “Yamashita does not disclose each and every element and feature recited in amended claim 1” (pages 9 and 11), the examiner disagrees.  While the examiner concedes that Yamashita is silent as to the concept of partial internal reflection, one of ordinary skill in the art would have been familiar with this concept due to its relation to critical angles and total internal reflection, as well as the known teachings of Lee.
b	Regarding applicant’s argument that “Chung is silent upon filtering the part of the first reflected optical signal according to its incident angle toward the cover glass compared with the second critical angle” (page 11), the examiner disagrees.  While Chung may be silent about the angles of the light incident to the pinhole mask 1840, 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Yamashita et al (US 2011/0043502) disclose the structure of a display pixel, as found in claim 14 (see at least figure 11 and ¶ 142), but do not disclose the additional details of the photo-detecting array.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/23/2022